Case 1:18-cr-20489-TLL-PTM ECF No. 47, PageID.261 Filed 03/07/19 Page 1 of 1




                              UNITED STATES D1STRICT COI]RT
                              EASTERN DISTRICT OF MICH]GAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plainriff,                          Case   No. l8-CR-20489

                                                           Honorable Thomas L. Ludington

JAMES D. PIERON, JR.,

                       Defendant.




                                         Verdict Form

       As to the charge that James D. Pieron. Jr., willfully altempled to evade and defeal the
payment ofthc income l.axes due and o*ing by him to the Uniled States for the calendar years
2008 and 2009. we, the jury, unanimously find the defendant:



       _       Not guilty.                                              A       C*tty.




Dated: March
               -jlt,2019                                                    9Jurv Foreoerson
                                                        ln complianc€   wth the Privacy poticy Adopted by the JudrcEl
                                                         Confurence. the verdicl form wtth the onginal sgnature has
                                                                           been filed under seal.
